UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 28, 2009 The Registrant is filing this Amendment primarily to remove extraneous data included in error as part of the Notes to the Portfolio of Investments on Form N-Q originally made on April 29, 2009. This Form N-Q/A does not materially modify or update the disclosures therein or reflect events occurring after the filing of the original Form N-Q. ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 38.35% (Cost $48,069,896) Agricultural Products 0.19% Bunge Ltd. Finance Corp., Gtd Sr Note 5.350 04/15/14 BBB- 270 216,448 Air Freight & Logistics 0.23% Fedex Corp., Sr Note 7.375 01/15/14 BBB 245 261,234 Airlines 0.69% Continental Airlines, Inc., Ser 991A 6.545 02/02/19 A- 105 91,834 Delta Airlines, Inc., Ser 02G2 6.417 07/02/12 BBB+ 405 315,900 Ser 071A 6.821 08/10/22 A- 340 239,936 Northwest Airlines, Inc., Ser 07-1 7.027 11/01/19 BBB+ 210 124,950 Aluminum 0.18% Rio Tinto Alcan, Inc., Sr Note 6.125 12/15/33 BBB 285 197,472 Asset Management & Custody Banks 0.63% Northern Trust Co., Sub Note 6.500 08/15/18 AA- 125 129,088 Rabobank Capital Fund II, Perpetual Bond (5.260% To 12-31-13 then variable) (S) 5.260 12/31/49 AA 1,130 571,926 Brewers 0.39% Miller Brewing Co., Gtd Note (S) 5.500 08/15/13 BBB+ 230 219,187 SABmiller PLC, Note (S) 6.500 07/15/18 BBB+ 235 215,812 Cable & Satellite 1.24% Comcast Cable Communications Holdings, Inc., Sr Note 8.375 03/15/13 BBB+ 750 800,066 COX Communications, Inc., Bond (S) 8.375 03/01/39 BBB- 140 134,586 Time Warner Cable, Inc., Gtd Note 8.750 02/14/19 BBB 170 181,466 Gtd Sr Note 6.750 07/01/18 BBB 285 270,201 Casinos & Gaming 0.21% Seminole Tribe of Florida, Bond (S) 6.535 10/01/20 BBB 315 238,581 Communications Equipment 0.27% Cisco Systems, Inc., Note 5.900 02/15/39 A+ 320 297,976 Construction Materials 0.17% CRH America, Inc., Gtd. Note 8.125 07/15/18 BBB+ 250 194,683 Page 1 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Consumer Finance 1.05% American Express Credit Co., Sr Note Ser C 7.300 08/20/13 A 360 357,142 American General Finance Corp., Note Ser J 6.900 12/15/17 BB+ 220 87,474 Ford Motor Credit Co., LLC, Sr Note 7.375 10/28/09 CCC+ 705 561,494 SLM Corp., Sr Note Ser MTN 8.450 06/15/18 BBB- 250 162,500 Data Processing & Outsourced Services 0.18% Fiserv, Inc., Gtd Sr Note 6.800 11/20/17 BBB 215 195,986 Department Stores 0.14% Macy's Retail Holdings, Inc., Gtd Note 7.875 07/15/15 BBB- 210 150,643 Diversified Banks 1.67% Chuo Mitsui Trust & Banking Co. Ltd., Jr Sub Note (5.506% to 4-15-15 then variable) (S) 5.506 12/15/49 A2 370 175,134 HSBC Capital Funding LP, Perpetual Note (9.547% to 6-30-10 then variable) (S) 9.547 12/29/49 A 500 351,660 Mizuho Financial Group, Ltd., Note 8.375 12/29/49 Aa3 440 418,401 Natixis SA, Sub Bond (10.000% to 4-30-18 then variable) (S) 10.000 04/30/49 BBB+ 200 77,158 Royal Bank of Scotland Group PLC, Jr Sub Bond Ser MTN (7.640% to 9-29-17 then variable) 7.640 03/31/49 B+ 200 26,000 Silicon Valley Bank, Sub Note 6.050 06/01/17 BBB 295 230,000 Wachovia Bank NA, Sub Note 5.850 02/01/37 AA 235 186,972 Sub Note Ser BKNT 6.600 01/15/38 AA 445 391,903 Diversified Chemicals 0.41% EI Du Pont De Nemours & Co., Sr Note 5.875 01/15/14 A 430 453,777 Diversified Financial Services 2.69% Bank of America Corp., Sr Note 5.650 05/01/18 A 400 338,720 Beaver Valley Funding, Sec Lease Obligation Bond 9.000 06/01/17 BBB 966 960,928 Citigroup, Inc., Jr Sub Bond (8.400% to 4-30-18 then variable) 8.400 04/29/49 C 365 127,786 Sr Note 6.875 03/05/38 A 150 130,175 Sr Note 6.125 05/15/18 A 250 215,590 ERAC USA Finance Co., Gtd Sr Note (S) 6.375 10/15/17 BBB 220 142,943 General Electric Capital Corp., Sr Note 5.625 05/01/18 AA+ 510 436,892 Sr Note Ser A 6.875 01/10/39 AA+ 325 263,003 Page 2 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Financial Services (continued) JPMorgan Chase & Co., Jr Sub Note Ser 1 (7.900% to 4-30-18 then variable) 7.900 05/25/20 BBB+ 315 217,306 SMFG Preferred Capital, Sub Bond (6.078% to 1-25-17 then variable) (S) 6.078 01/25/49 BBB+ 285 170,584 Drug Retail 0.46% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) 6.302 06/01/37 BBB- 460 282,900 Sr Note 5.750 06/01/17 BBB+ 235 229,264 Electric Utilities 3.47% Commonwealth Edison Co., Sec Bond 5.800 03/15/18 BBB+ 415 394,211 Connecticut Light & Power Co., Note Ser 09-A 5.500 02/01/19 BBB+ 145 144,521 Duke Energy Corp., Sr Note 6.300 02/01/14 BBB+ 225 233,753 FPL Energy National Wind LLC, Sr Sec Note (S) 5.608 03/10/24 BBB- 210 167,181 FPL Group Capital, Inc., Gtd Note 7.875 12/15/15 A- 145 163,878 Israel Electric Corp., Ltd., Sec Note (S) 7.250 01/15/19 BBB 200 191,140 ITC Holdings Corp., Sr Note (S) 5.875 09/30/16 BBB- 95 88,567 Monongahela Power Co., Note (S) 7.950 12/15/13 BBB+ 395 422,560 Monterrey Power SA de CV, Sr Sec Bond (S) 9.625 11/15/09 BBB+ 388 397,697 Nevada Power Co., Mtg Note Ser L 5.875 01/15/15 BBB 220 204,810 Oncor Electric Delivery Co., Sr Sec Note 6.375 05/01/12 BBB+ 490 489,795 Pepco Holdings, Inc., Note 6.450 08/15/12 BBB- 325 317,311 Southern Power Co., Sr Note Ser D 4.875 07/15/15 BBB+ 430 392,071 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01/02/17 BBB 272 265,441 Electrical Components & Equipment 0.44% Thomas & Betts Corp., Sr Note 7.250 06/01/13 BBB 480 494,279 Electronic Manufacturing Services 0.31% Tyco Electronics Group SA, Gtd Note 6.000 10/01/12 BBB- 280 246,791 Gtd Sr Note 6.550 10/01/17 BBB- 125 94,247 Gas Utilities 0.24% DCP Midstream LLC (S) 9.750 03/15/19 BBB 275 266,604 Page 3 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Health Care Equipment 0.42% Covidien International Finance SA, Gtd Sr Note 6.000 10/15/17 A- 185 186,308 Hospira, Inc. 6.050 03/30/17 BBB 320 281,825 Health Care Services 0.51% Medco Health Solutions, Inc., Sr Note 7.250 08/15/13 BBB 550 563,768 Home Improvement Retail 0.13% Home Depot, Inc., Sr Note 5.875 12/16/36 BBB+ 205 149,103 Hotels, Resorts & Cruise Lines 0.17% Starwood Hotels & Resorts Worldwide, Inc., Sr Note 6.250 02/15/13 BB+ 235 185,650 Independent Power Producers & Energy Traders 0.20% Constellation Energy Group, Sr Note 4.550 06/15/15 BBB 270 218,393 Industrial Conglomerates 0.45% Hutchison Whampoa International Ltd., Gtd Sr Note (S) 6.500 02/13/13 A- 500 501,072 Industrial Machinery 0.57% Ingersoll-rand Global Holding Co., Ltd., Gtd Note 6.875 08/15/18 BBB+ 300 277,154 Gtd Sr Note 6.000 08/15/13 BBB+ 370 363,076 Industrial REIT's 0.15% Prologis, Sr Sec Note 6.625 05/15/18 BBB- 290 163,184 Integrated Oil & Gas 1.25% ConocoPhillips, Gtd Note 6.500 02/01/39 A 530 513,689 Hess Corp., Sr Note 8.125 02/15/19 BBB- 230 234,433 Marathon Oil Corp., Sr Note 7.500 02/15/19 BBB+ 140 135,997 Petro-Canada, Sr Note 6.050 05/15/18 BBB 190 156,619 Shell International Finance BV, Gtd Note 6.375 12/15/38 AA+ 340 353,925 Integrated Telecommunication Services 2.11% AT&T Inc., Sr Note 6.700 11/15/13 A 565 597,791 Sr Note 6.400 05/15/38 A 235 213,886 Bellsouth Corp., Bond 6.550 06/15/34 A 250 231,579 Bellsouth Telecommunications Inc., Debenture 6.300 12/15/15 A 369 371,533 Qwest Corp., Sr Note 7.875 09/01/11 BBB- 210 206,850 Page 4 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Integrated Telecommunication Services (continued) Telecom Italia Capital, Gtd Sr Note 7.721 06/04/38 BBB 365 314,197 Verizon Communications, Inc., Sr Bond 6.900 04/15/38 A 200 198,861 Verizon Wireless Capital LLC, Sr Note (S) 7.375 11/15/13 A 205 217,516 Investment Banking & Brokerage 2.47% Bear Stearns Cos., Inc., Sr Note 7.250 02/01/18 A+ 435 451,113 Goldman Sachs Group, Inc., Jr Sub Note 6.750 10/01/37 A- 555 394,623 Note 7.500 02/15/19 A 325 321,894 Sr Note 5.125 01/15/15 A 390 348,790 Jefferies Group, Inc., Sr Note 6.450 06/08/27 BBB 145 85,605 Merrill Lynch & Co., Inc., Jr Sub Bond 7.750 05/14/38 A- 555 390,232 Morgan Stanley, Sr Note Ser F 6.625 04/01/18 A 825 761,806 Life & Health Insurance 0.41% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050 04/20/67 BBB 120 45,600 Prudential Financial, Inc., Sr Note Ser D 5.150 01/15/13 A+ 350 313,129 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-1-17 then variable) (S) 8.300 10/15/37 BB+ 210 96,120 Managed Health Care 0.26% Humana, Inc., Sr Note 8.150 06/15/38 BBB 360 293,443 Multi-Line Insurance 0.76% AXA SA, Sub Note (6.379% to 12-14-36 then variable) (S) 6.379 12/14/49 BBB+ 155 59,617 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11/15/66 BB+ 210 35,500 Horace Mann Educators Corp., Sr Note 6.850 04/15/16 BBB 205 163,599 Liberty Mutual Group, Inc., Bond (S) 7.500 08/15/36 BBB- 520 321,761 Bond (S) 7.300 06/15/14 BBB- 320 262,180 Multi-Media 0.78% News America Holdings, Inc., Deb 9.500 07/15/24 BBB+ 600 613,648 News America, Inc., Note (S) 6.900 03/01/19 BBB+ 275 260,370 Multi-Utilities 0.31% Sempra Energy, Sr Bond 8.900 11/15/13 BBB+ 205 222,576 Teco Finance Inc., Gtd Sr Note 6.572 11/01/17 BB+ 145 119,973 Page 5 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Office Electronics 0.26% Xerox Corp., Sr Note 6.750 02/01/17 BBB 335 284,750 Office REIT's 0.08% HRPT Properties Trust, Sr Note 6.650 01/15/18 BBB 135 85,912 Oil & Gas Drilling 0.11% Nabors Industries, Inc., Gtd Note (S) 9.250 01/15/19 BBB+ 130 119,461 Oil & Gas Equipment & Services 0.12% Weatherford International, Ltd., Gtd Note 9.625 03/01/19 BBB+ 135 137,901 Oil & Gas Exploration & Production 1.08% Devon Energy Corp., Note 5.625 01/15/14 BBB+ 695 700,366 Nexen, Inc., Sr Note 5.875 03/10/35 BBB- 210 143,150 XTO Energy Inc, Sr Note 5.900 08/01/12 BBB 370 366,723 Oil & Gas Storage & Transportation 3.05% Buckeye Partners LP, Sr Note 5.125 07/01/17 BBB 165 133,163 Energy Transfer Partners LP, Sr Note 9.700 03/15/19 BBB- 215 228,951 Enterprise Products Operating LLC, Gtd Sr Note 6.500 01/31/19 BBB- 475 436,260 Gtd Sr Note, Ser B 5.600 10/15/14 BBB- 385 357,495 Kinder Morgan Energy Partners LP, Sr Bond 7.750 03/15/32 BBB 115 112,227 Sr Note 9.000 02/01/19 BBB 320 345,274 Sr Note 5.125 11/15/14 BBB 135 127,246 NGPL PipeCo LLC, Sr Note (S) 7.119 12/15/17 BBB- 270 250,456 ONEOK Partners LP, Gtd Sr Note 6.150 10/01/16 BBB 425 377,772 Sr Note 8.625 03/01/19 BBB 235 233,635 Plains All American Pipeline LP, Sr Note 6.500 05/01/18 BBB 165 142,942 Spectra Energy Capital LLC, Gtd Sr Note 6.200 04/15/18 BBB 185 167,745 TEPPCO Partners LP, Gtd Sr Note 6.650 04/15/18 BBB- 565 493,383 Packaged Foods & Meats 1.05% General Mills, Inc., Sr Note 5.200 03/17/15 BBB+ 90 90,387 Kraft Foods, Inc., Sr Bond 6.125 02/01/18 BBB+ 460 457,013 Sr Note 6.875 01/26/39 BBB+ 200 198,850 Sr Note 6.000 02/11/13 BBB+ 405 422,194 Page 6 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Paper Products 0.17% International Paper Co., Sr Note 7.950 06/15/18 BBB 240 189,331 Pharmaceuticals 0.81% Roche Holdings, Inc., Gtd Note (S) 5.000 03/01/14 AA- 375 379,258 Schering-plough Corp., Sr Note 6.000 09/15/17 A- 385 386,698 Wyeth, Sr Sub Note 5.500 03/15/13 A+ 130 136,155 Property & Casualty Insurance 0.39% Chubb Corp., Sr Note 5.750 05/15/18 A+ 125 120,212 Progressive Corp., Jr Sub Deb (6.700% to 6-1-17 then variable) 6.700 06/15/37 A- 155 84,222 QBE Insurance Group, Ltd., Sr Note (S) 9.750 03/14/14 A- 238 234,435 Railroads 0.55% Burlington Northern Santa Fe Corp., Sr Note 5.750 03/15/18 BBB 285 275,462 CSX Corp., Sr Note 5.500 08/01/13 BBB- 365 342,017 Retail REIT's 0.55% Chelsea Property Group, Note 6.000 01/15/13 A- 385 342,216 Simon Property Group LP, Sr Note 5.625 08/15/14 A- 320 274,648 Soft Drinks 0.49% Coca-Cola Enterprises, Inc., Note 7.375 03/03/14 A 245 275,710 PepsiCo, Inc. 7.900 11/01/18 A+ 230 276,395 Specialized Finance 0.81% American Honda Finance Corp., Note (S) 7.625 10/01/18 A+ 370 349,469 CIT Group, Inc., Sr Note 5.650 02/13/17 BBB 85 47,326 Sr Note 5.000 02/13/14 BBB 55 30,492 Sr Note Ser MTN 5.125 09/30/14 BBB 75 44,487 CME Group, Inc., Sr Note 5.750 02/15/14 AA 320 324,310 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12/22/49 A 300 111,750 Specialized REIT's 0.51% Health Care REIT, Inc., Sr Note 6.200 06/01/16 BBB- 245 189,692 Nationwide Health Properties, Inc., Note 6.500 07/15/11 BBB- 230 208,225 Page 7 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Specialized REIT's (continued) Plum Creek Timberland Co., Inc., Gtd Note 5.875 11/15/15 BBB- 210 171,738 Specialty Chemicals 0.20% Ecolab, Inc., Sr Note 4.875 02/15/15 A 230 227,827 Specialty Stores 0.27% Staples, Inc., Sr Note 9.750 01/15/14 BBB 285 299,012 Steel 0.28% Allegheny Technologies, Inc., Sr Note 8.375 12/15/11 BBB- 185 176,512 Commercial Metals Co., Sr Note 7.350 08/15/18 BBB 170 134,171 Tobacco 1.15% Altria Group, Inc., Gtd Sr Note 9.950 11/10/38 BBB 410 409,496 Gtd Sr Note 8.500 11/10/13 BBB 475 512,561 Philip Morris International, Inc., Note 5.650 05/16/18 A 370 359,130 Wireless Telecommunication Services 0.21% America Movil SAB de CV, Sr Sec Note 5.750 01/15/15 BBB+ 250 239,000 Credit Issuer, description rating (A) Shares Value Preferred Stocks 0.09% (Cost $319,375) Diversified Financial Services 0.09% Bank of America Corp. , 8.625% BB- 12,775 100,284 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Asset Backed Securities 0.83% (Cost $1,909,244) Asset Backed Securities 0.83% Domino's Pizza Master Issuer LLC, Ser 2007-1 Class A2 (S) 5.261 04/25/37 BBB+ 495 257,895 Lehman XS Trust, Ser 2005-5N Class 3A2 (P) 0.834 11/25/35 AAA 415 102,924 Ser 2005-7N Class 1A1B (P) 0.774 12/25/35 AAA 293 62,397 Ser 2006-2N Class 1A2 (P) 0.814 02/25/46 AAA 446 95,327 Renaissance Home Equity Loan Trust, Ser 2005-2 Class AF3 4.499 08/25/35 AAA 230 202,508 Ser 2005-2 Class AF4 4.934 08/25/35 AAA 420 207,375 Page 8 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized Mortgage Obligations 13.96% (Cost $25,329,612) Collateralized Mortgage Obligations 13.96% American Home Mortgage Assets, Ser 2006-6 Class XP IO 2.750 12/25/46 BBB 6,339 192,162 Ser 2007-5 Class XP IO 3.332 06/25/47 AAA 4,602 231,541 American Home Mortgage Investment Trust, Ser 2007-1 Class GIOP IO 2.115 05/25/47 AAA 3,728 193,395 American Tower Trust, Ser 2007-1A Class D (S) 5.957 04/15/37 BBB 420 354,359 Banc of America Commercial Mortgage, Inc., Ser 2005-4 Class A5A 4.933 07/10/45 AAA 1,500 1,100,487 Ser 2005-6 Class A4 (P) 5.180 09/10/47 AAA 560 413,998 Ser 2006-3 Class A4 5.889 07/10/44 AAA 700 384,020 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2007-E Class 4A1 (P) 5.830 07/20/47 AAA 248 173,917 Ser 2006-B Class 6A1 5.886 03/20/36 A 539 300,724 Bear Stearns Commercial Mortgage Securities, Inc., Ser 2006-PW14 Class D (S) 5.412 12/11/38 A 320 40,061 Bear Stearns Mortgage Funding Trust, Ser 2006-AR1 2A1 (P) 0.694 08/25/36 AAA 258 97,590 Chaseflex Trust, Ser 2005-2 Class 4A1 5.000 05/25/20 A 538 472,208 Citigroup Mortgage Loan Trust, Inc., Ser 2005-10 Class 1A5A (P) 5.833 12/25/35 AAA 408 206,738 Ser 2005-5 Class 2A3 5.000 08/25/35 AAA 248 205,445 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser 2005-CD1 Class C (P) 5.225 07/15/44 AA 185 57,281 Countrywide Alternative Loan Trust, Ser 2005-59 Class 2X IO 3.630 11/20/35 AAA 4,660 134,694 Ser 2006-0A12 Class X IO 4.122 09/20/46 AAA 8,185 304,395 Ser 2007-25 1A2 6.500 11/25/37 AAA 722 430,151 Crown Castle Towers LLC, Ser 2005-1A Class D (S) 5.612 06/15/35 Baa2 765 696,150 Ser 2006-1A Class E (S) 6.065 11/15/36 Baa3 435 376,275 DB Master Finance LLC, Ser 2006-1 Class A2 (S) 5.779 06/20/31 A 515 369,476 DSLA Mortgage Loan Trust, Ser 2005-AR5 Class X2 IO 0.151 08/19/45 AAA 4,209 97,337 First Horizon Alternative Mortgage Securities, Ser 2004-AA5 Class B1 (P) 5.214 12/25/34 AA 767 81,829 Ser 2006-RE1 Class A1 5.500 05/25/35 AAA 547 368,663 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12/15/14 Baa2 265 255,725 Sub Bond Ser 2006-1 Class E (S) 6.495 02/15/36 Baa3 235 207,305 GMAC Commercial Mortgage Securities, Inc., Ser 2003-C2 Class B (P) 5.501 05/10/40 AAA 955 713,289 GMAC Mortgage Corp. Loan Trust, Ser 2006-AR1 Class 2A1 (P) 5.631 04/19/36 A 311 205,960 Greenpoint Mortgage Funding Trust, Ser 2005-AR1 Class A3 (P) 0.754 06/25/45 AAA 80 20,861 Ser 2005-AR4 Class 4A2 (P) 0.834 10/25/45 AAA 359 100,764 Ser 2006-AR1 Class A2A (P) 0.844 02/25/36 AAA 583 218,057 Page 9 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized Mortgage Obligations (continued) Greenwich Capital Commercial Funding Corp., Ser 2007-GG9 Class C 5.554 03/10/39 AA 230 29,748 Ser 2007-GG9 Class F 5.633 03/10/39 A 130 6,790 GSR Mortgage Loan Trust, Ser 2004-9 Class B1 (G)(P) 4.585 08/25/34 AA 310 114,295 Ser 2006-AR1 Class 3A1 (P) 5.366 01/25/36 AAA 779 464,875 Harborview Mortgage Loan Trust, Ser 2005-16 Class 2A1B (P) 0.796 01/19/36 AAA 203 58,900 Ser 2005-8 Class 1X IO 3.510 09/19/35 AAA 3,290 55,516 Ser 2006-SB1 Class A1A (P) 2.673 12/19/36 AAA 423 132,089 Indymac Index Mortgage Loan Trust, Ser 2004-AR13 Class B1 5.300 01/25/35 AA 215 43,866 Ser 2005-AR18 Class 1X IO 3.553 10/25/36 AAA 6,764 108,216 Ser 2005-AR18 Class 2X IO 3.256 10/25/36 AAA 9,423 130,042 Ser 2005-AR5 Class B1 (P) 5.029 05/25/35 AA 289 25,801 JPMorgan Chase Commercial Mortgage Security, Corp., Ser 2005-LDP3 Class A4B 4.996 08/15/42 AAA 1,000 644,166 Ser 2005-LDP4, Class B 5.129 10/15/42 Aa2 1,000 307,504 JPMorgan Mortgage Trust, Ser 2005-S2 Class 2A16 6.500 09/25/35 AAA 421 271,690 Ser 2005-S3 Class 2A2 5.500 01/25/21 B 417 348,700 Ser 2006-A7 Class 2A5 (P) 5.790 01/25/37 Caa1 524 152,724 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser 2006-2 Class A4 (P) 5.909 06/12/46 AAA 735 507,294 MLCC Mortgage Investors, Inc., Ser 2007-3 Class M1 (P) 5.933 09/25/37 AA 195 31,426 Ser 2007-3 Class M2 (P) 5.930 09/25/37 A 75 12,753 Ser 2007-3 Class M3 (P) 5.930 09/25/37 BBB 50 6,461 Morgan Stanley Capital I, Ser 2005-HQ7 Class A4 (P) 5.208 11/14/42 AAA 520 388,700 Ser 2006-IQ12 Class E (P) 5.538 12/15/43 A+ 310 38,427 Provident Funding Mortgage Loan Trust, Ser 2005-1 Class B1 (P) 4.600 05/25/35 AA 209 32,500 Residential Accredit Loans, Inc., Ser 2005-QA12 Class NB5 (P) 5.950 12/25/35 AAA 395 220,848 Ser 2007-QS10 Class A1 6.500 09/25/37 B+ 442 263,026 Ser 2007-QS11 Class A1 7.000 10/25/37 B+ 368 204,219 Residential Asset Securitization Trust, Ser 2006-A7CB Class 2A1 6.500 07/25/36 B 512 279,393 Structured Asset Securities Corp., Ser 2003-6A Class B1 (P) 4.940 03/25/33 AA 315 94,853 Washington Mutual, Inc., Ser 2005-6 Class 1CB 6.500 08/25/35 AAA 269 186,811 Ser 2005-AR13 Class B1 (P) 1.074 10/25/45 AA+ 516 77,473 Ser 2005-AR19 Class A1B3 (P) 0.820 12/25/45 AAA 145 38,975 Ser 2005-AR19 Class B1 (P) 1.170 12/25/45 AA+ 299 44,894 Ser 2005-AR4 Class 1A1B (P) 2.763 05/25/46 AAA 368 77,302 Ser 2005-AR4 Class B1 (P) 4.669 04/25/35 AA 962 428,145 Ser 2005-AR6 Class B1 (P) 1.074 04/25/45 AA+ 582 29,075 Ser 2007-0A4 Class XPPP IO 1.156 04/25/47 Ca 8,754 65,653 Ser 2007-0A5 Class 1XPP IO 1.183 06/25/47 Caa3 20,579 173,636 Ser 2007-0A5 Class 2XPP IO 1.546 06/25/47 Caa3 24,381 182,857 Ser 2007-0A6 Class 1XPP IO 1.116 07/25/47 Caa3 11,966 97,227 Page 10 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized Mortgage Obligations (continued) Wells Fargo Mortgage Backed Securites Trust, Ser 2006-AR15 Class A3 (P) 5.658 10/25/36 Baa1 567 187,747 U.S. Government & agency securities 44.01% (Cost $48,103,315) U.S. Government 9.15% United States Treasury, Bond 5.000 05/15/37 AAA 895 1,076,657 Bond 4.500 05/15/38 AAA 120 136,237 Bond 4.375 02/15/38 AAA 615 678,229 Note (C) 4.000 08/15/18 AAA 2,515 2,713,645 Note (C) 3.875 05/15/18 AAA 3,320 3,556,550 Note 2.750 02/15/19 AAA 1,690 1,647,750 United States Treasury TIP 2.000 07/15/14 AAA 396 393,722 U.S. Government Agency 34.86% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 6.000 08/15/32 AAA 1,566 1,626,168 30 Yr Pass Thru Ctf 6.000 08/01/37 AAA 2,611 2,714,405 30 Yr Pass Thru Ctf 6.000 08/01/38 AAA 2,192 2,271,630 30 Yr Pass Thru Ctf 5.500 07/01/38 AAA 1,848 1,894,940 Federal National Mortgage Assn., 30 Yr Adj Rate Pass Thru Ctf (P) 5.850 03/01/14 AAA 2 1,860 30 Yr Adj Rate Pass Thru Ctf (P) 5.850 06/01/14 AAA 10 10,145 30 Yr Pass Thru Ctf 6.000 09/01/36 AAA 1,625 1,680,977 30 Yr Pass Thru Ctf 6.000 07/01/37 AAA 415 429,406 30 Yr Pass Thru Ctf 5.500 01/01/36 AAA 996 1,022,717 30 Yr Pass Thru Ctf 5.500 02/01/36 AAA 2,074 2,128,673 30 Yr Pass Thru Ctf 5.500 02/01/37 AAA 272 279,381 30 Yr Pass Thru Ctf 5.500 07/01/37 AAA 1,397 1,432,742 30 Yr Pass Thru Ctf 5.500 09/01/37 AAA 208 213,285 30 Yr Pass Thru Ctf 5.500 07/01/38 AAA 967 991,806 30 Yr Pass Thru Ctf 5.394 11/01/38 AAA 3,638 3,759,782 30 Yr Pass Thru Ctf 5.000 11/01/33 AAA 2,072 2,116,562 30 Yr Pass Thru Ctf 5.000 03/01/38 AAA 2,493 2,537,819 30 Yr Pass Thru Ctf 5.000 03/01/38 AAA 583 594,053 30 Yr Pass Thru Ctf 5.000 05/01/38 AAA 266 270,519 30 Yr Pass Thru Ctf 5.000 05/01/38 AAA 1,970 2,006,069 30 Yr Pass Thru Ctf 4.950 12/01/38 AAA 659 673,730 30 Yr Pass Thru Ctf 4.000 01/01/24 AAA 1,991 1,995,306 Note 3.375 03/10/14 AAA 2,370 2,381,115 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04/15/13 AAA 31 32,064 TBA (B) 4.500 12/15/99 AAA 5,000 5,017,969 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11/15/35 Baa2 200 174,000 Sub Bond Ser 2005-1A Class E (S) 6.706 11/15/35 Baa3 110 92,950 Sub Bond Ser 2006-1A Class E (S) 6.174 11/15/36 Baa3 665 541,975 Page 11 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 8.07% (Cost $8,995,872) U.S. Government Agency 8.07% Federal Home Loan Bank, Discount Note Zero 03/02/09 AAA 4,100 4,099,986 U.S. Treasury Bill Zero 06/25/09 AAA 4,900 4,895,886 Total investments (Cost $133,727,314) 105.31% Other assets and liabilities, net (5.31%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. BKNT Bank Notes Gtd Guaranteed IO Interest only (carries notional principal amount) MTN Medium-Term Note REIT Real Estate Investment Trust SBA Small Business Administration TBA To be Announced TIPS Treasury inflation protected security (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) Purchased on a forward commitment. (C) All or a portion of this security has been segregated to meet the margin requirements on open financial futures contracts and/or collateral on open swap contracts or securities with forward commitments. (G) Security rated internally by John Hancock Advisers, LLC. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At February 28, 2009, the aggregate cost of investment securities for federal income tax purposes was $133,100,932. Net unrealized depreciation aggregated $15,630,299, of which $2,998,958 related to appreciated investment securities and $18,629,257 related to depreciated investment securities. Page 12 Notes to portfolio of investments (unaudited) Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. John Hancock Cash Investment Trust (JHCIT), an affiliate of the Adviser, is valued at its net asset value each business day. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non- U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 13 The following is a summary of the inputs used to value the Funds net assets as of February 28, 2009: INVESTMENTS IN OTHER FINANCIAL VALUATION INPUTS SECURITIES INSTRUMENTS* Level 1  Quoted Prices $100,284 $93,318 Level 2  Other Significant Observable Inputs 114,907,984 - Level 3  Significant Unobservable Inputs 2,462,365 - Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: INVESTMENTS IN OTHER FINANACIAL SECURITIES INSTRUMENTS Balance as of May 31, 2008 $3,701,324 $- Accrued discounts/premiums 7,428 - Realized gain (loss) 51,250 - Change in unrealized appreciation (depreciation) (331,617) - Net purchases (sales) (1,555,274) - Transfers in and/or out of Level 3 589,254 - Balance as of February 28, 2009 $- Futures The Fund may purchase and sell financial futures contracts, including index futures, and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity or financial instrument at a pre-determined price in the future. A Fund uses futures contracts to manage against a decline in the value of securities owned by the Fund due to anticipated interest rate, currency or market changes. In addition, the Fund will use futures contracts for duration management or to gain exposure to a securities market. An index futures contract (index future) is a contract to buy a certain number of units of the relevant index at a fixed price and specific future date. A Fund may invest in index futures, in connection with its investments, while the Fund is seeing favorable terms from brokers to effect further transactions. In addition, a Fund may invest in index futures in order to maintain the diversity and liquidity of the Fund without incurring the brokerage costs associated with investment in common stocks or to avoid potential market problems that may result from changes in positions held by the Fund. 14 When a Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The primary risks associated with the use of futures contracts are the imperfect correlation between the change in market value of the securities held by a Fund and the prices of futures contracts, the possibility of an illiquid market, and the inability of the counterparty to meet the terms of the contract. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Upon entering into a futures contract, initial margin deposits, as set by the exchange or broker to the contract, are required and are met by the delivery of specific securities (or cash) as collateral to the broker. Futures contracts are marked to market daily and an appropriate payable or receivable for the change in value (variation margin) is recorded by the Fund. Gains or losses are recognized but not considered realized until the contracts expire or are closed. Futures contracts involve, to varying degrees, risk of loss in excess of the variation margin disclosed on the Statements of Assets and Liabilities. The following is a summary of open futures contracts at February 28, 2009: Number of Notional Unrealized Open contracts contracts Position Expiration value appreciation U.S. Treasury 10-Year Note 70 Short June 2009 $8,402,188 $93,318 Stripped securities Stripped mortgage backed securities are financial instruments that derive their value from other instruments so that one class receives all of the principal from the underlying mortgage assets PO (principal only), while the other class receives the interest cash flows IO (interest only). Both the PO and IO investments represents an interest in the cash flows of an underlying stripped mortgaged backed security. If the underlying mortgage assets experience greater than anticipated prepayments of principal, a Fund may fail to fully recoup its initial investment in an interest only security. The market value of these securities can be extremely volatile in response to changes in interest rates. Credit risk reflects the risk that the Funds may not receive all or part of its principal because the issuer or credit enhancer has defaulted on its obligation. Risk and uncertainties Concentration Risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Derivatives and counterparty risk The use of derivative instruments may involve risk different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that 15 the counterparty will meet its contractual obligations of that, in the event of default, the fund will succeed in enforcing them. Fixed Income Risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Interest-rate risk Fixed-income securities are affected by changes in interest rates. When interest rates decline, the market value of the fixed-income securities generally can be expected to rise. Conversely, when interest rates rise, the market value of fixed-income securities generally can be expected to decline. The longer the duration or maturity of a fixed-income security, the more susceptible it is to interest rate risk. Mortgage security risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. 16 John Hancock Government Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Asset Backed Securities 0.29% (Cost $3,365,904) Asset Backed Securities 0.29% Lehman XS Trust, Mtg Pass Thru Ctf Ser 2005-5N Class 3A2 (P) 0.834% 11/25/35 AAA 1,362 337,421 Mtg Pass Thru Ctf Ser 2005-7N Class 1A1B (P) 0.774 12/25/35 AAA 889 189,205 Mtg Pass Thru Ctf Ser 2006-2N Class 1A2 (P) 0.814 02/25/46 AAA 2,875 614,635 Collateralized Mortgage Obligations 2.78% (Cost $15,519,500) Collateralized Mortgage Obligations 2.78% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2007-5 Class XP IO Zero 06/25/47 AAA 14,042 706,468 American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1 Class GIOP IO 2.078 05/25/47 AAA 10,942 567,618 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2007-E Class 4A1 (P) 5.830 07/20/47 AAA 768 538,057 Bear Stearns Mortgage Funding Trust, Mtg Pass Thru Ctf Ser 2006-AR1 2A1 (P) 0.694 08/25/36 AAA 836 316,508 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO 3.188 11/20/35 AAA 10,520 304,099 Mtg Pass Thru Ctf Ser 2007-25 1A2 6.500 11/25/37 AAA 2,382 1,418,973 First Horizon Alternative Mortgage Securities, Ser 2006-RE1 Class A1 5.500 05/25/35 AAA 1,813 1,222,654 Greenpoint Mortgage Funding Trust, Mtg Pass Thru Ctf Ser 2005-AR1 Class A3 (P) 0.754 06/25/45 AAA 241 62,858 Mtg Pass Thru Ctf Ser 2005-AR4 Class 4A2 (P) 0.834 10/25/45 AAA 1,087 305,398 Mtg Pass Thru Ctf Ser 2006-AR1 Class A2A (P) 0.844 02/25/36 AAA 1,762 659,468 Harborview Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-16 Class 2A1B (P) 0.796 01/19/36 AAA 614 178,145 Mtg Pass Thru Ctf Ser 2006-SB1 Class A1A (P) 2.673 12/19/36 AAA 1,279 399,316 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO Zero 10/25/36 AAA 21,388 342,214 Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO Zero 10/25/36 AAA 22,174 305,998 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2007-QS10 Class A1 6.500 09/25/37 B+ 1,381 822,602 Mtg Pass Thru Ctf Ser 2007-QS11 Class A1 7.000 10/25/37 B+ 1,162 645,901 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07/25/36 B 1,434 782,299 Page 1 John Hancock Government Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized Mortgage Obligations (continued) Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR13 Class B1 (P) 1.074 10/25/45 AA+ 1,567 235,091 Mtg Pass Thru Ctf Ser 2005-AR19 Class A1B3 (P) 0.824 12/25/45 AAA 453 121,305 Mtg Pass Thru Ctf Ser 2005-AR4 Class 1A1B (P) 2.763 05/25/46 AAA 1,144 240,339 Mtg Pass Thru Ctf Ser 2005-AR6 Class B1 (P) 1.074 04/25/45 AA+ 1,733 86,648 Mtg Pass Thru Ctf Ser 2007-0A5 Class 2XPP IO 1.546 06/25/47 AAA 75,321 564,906 U.S. Government & agency securities 93.28% (Cost $356,658,562) U.S. Government 21.25% United States Treasury, Bond 9.000 11/15/18 AAA 5,000 7,302,345 Bond 8.750 08/15/20 AAA 6,065 8,873,853 Bond 4.375 02/15/38 AAA 6,000 6,616,872 Inflation Indexed Note TIPS (D) 3.875 04/15/29 AAA 1,503 1,771,857 Inflation Indexed Note TIPS (D) 2.375 04/15/11 AAA 2,967 2,993,624 Inflation Indexed Note TIPS (D) 1.875 07/15/13 AAA 10,306 10,244,346 Note 4.500 05/15/17 AAA 12,000 13,388,436 Note 3.750 11/15/18 AAA 5,985 6,341,766 Note 2.750 02/15/19 AAA 5,735 5,591,625 Note 2.000 07/15/14 AAA 11,369 11,301,474 Note 1.500 12/31/13 AAA 8,500 8,324,024 U.S. Government Agency 72.03% Federal Home Loan Bank, Bond 4.750 12/16/16 AAA 12,000 12,857,016 Federal Home Loan Mortgage Corp., 15 Yr Pass Thru Ctf 5.500 10/01/19 AAA 820 856,593 30 Yr Pass Thru Ctf 9.500 08/01/16 AAA 401 436,813 30 Yr Pass Thru Ctf 7.500 11/01/12 AAA 163 168,533 30 Yr Pass Thru Ctf 6.000 08/15/32 AAA 4,184 4,345,370 30 Yr Pass Thru Ctf 6.000 05/01/37 AAA 523 542,607 30 Yr Pass Thru Ctf 6.000 08/01/37 AAA 9,617 9,997,066 30 Yr Pass Thru Ctf 5.500 10/01/38 AAA 3,847 3,944,662 30 Yr Pass Thru Ctf 4.500 01/15/13 AAA 5,000 5,306,200 30 Yr Pass Thru Ctf 4.500 01/01/39 AAA 11,986 12,015,334 Note 2.875 06/28/10 AAA 1,000 1,019,047 Federal National Mortgage Association, 15 Yr Pass Thru Ctf 9.000 02/01/10 AAA 5 5,145 15 Yr Pass Thru Ctf 7.500 01/01/15 AAA 182 192,088 15 Yr Pass Thru Ctf 5.500 11/01/20 AAA 5,315 5,533,034 15 Yr Pass Thru Ctf 5.000 02/13/17 AAA 5,000 5,525,300 30 Yr Pass Thru Ctf 8.500 09/01/24 AAA 15 16,137 30 Yr Pass Thru Ctf 8.500 10/01/24 AAA 193 206,833 30 Yr Pass Thru Ctf 6.500 12/25/23 AAA 5,032 5,345,352 Page 2 John Hancock Government Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. Government (continued) 30 Yr Pass Thru Ctf 6.500 07/01/36 AAA 3,798 3,976,279 30 Yr Pass Thru Ctf 6.500 09/01/36 AAA 16,772 17,573,280 30 Yr Pass Thru Ctf 6.500 02/01/37 AAA 7,349 7,693,641 30 Yr Pass Thru Ctf 6.500 07/01/37 AAA 8,683 9,089,240 30 Yr Pass Thru Ctf 6.500 08/01/37 AAA 2,952 3,090,503 30 Yr Pass Thru Ctf 6.000 09/01/36 AAA 5,370 5,554,531 30 Yr Pass Thru Ctf 6.000 07/01/37 AAA 2,869 2,967,196 30 Yr Pass Thru Ctf 6.000 01/01/38 AAA 8,429 8,720,988 30 Yr Pass Thru Ctf 5.500 01/01/37 AAA 8,868 9,093,675 30 Yr Pass Thru Ctf 5.500 02/01/37 AAA 3,497 3,585,997 30 Yr Pass Thru Ctf 5.500 04/01/37 AAA 9,189 9,423,270 30 Yr Pass Thru Ctf 5.500 06/01/37 AAA 8,848 9,073,783 30 Yr Pass Thru Ctf 5.500 06/01/37 AAA 9,336 9,579,320 30 Yr Pass Thru Ctf 5.500 09/01/37 AAA 6,832 7,005,715 30 Yr Pass Thru Ctf 5.500 06/01/38 AAA 17,530 17,976,918 30 Yr Pass Thru Ctf 5.394 11/01/38 AAA 13,253 13,695,033 30 Yr Pass Thru Ctf 5.000 05/01/23 AAA 19,988 20,580,960 30 Yr Pass Thru Ctf 5.000 06/01/23 AAA 12,638 13,014,248 30 Yr Pass Thru Ctf 5.000 11/01/33 AAA 12,095 12,352,765 30 Yr Pass Thru Ctf 4.950 12/01/38 AAA 9,759 9,981,189 30 Yr Pass Thru Ctf 4.879 04/01/48 AAA 1,617 1,656,524 30 Yr Pass Thru Ctf 4.000 01/01/24 AAA 14,934 14,964,794 Government National Mortgage Association, 15 Yr Pass Thru Ctf 7.500 04/15/13 AAA 164 171,153 30 Yr Pass Thru Ctf 11.000 01/15/14 AAA 47 52,022 30 Yr Pass Thru Ctf 11.000 12/15/15 AAA 263 297,641 30 Yr Pass Thru Ctf 7.000 05/15/29 AAA 912 970,322 Short-term investments 2.93% (Cost $11,396,007) U.S. Government Agency 2.93% Federal Home Loan Bank, Discount Note Zero 03/02/09 AAA 7,800 7,799,974 U.S. Treasury Bill Zero 06/25/09 AAA 3,600 3,596,033 Total investments (Cost $386,939,973) 99.28% Other assets and liabilities, net 0.72% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. IO Interest only (carries notional principal amount) TIPS Treasury inflation protected security (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (D) Principal amount of security is adjusted for inflation. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. Page 3 John Hancock Government Income Fund Securities owned by the Fund on February 28, 2009 (Unaudited) () At February 28, 2009, the aggregate cost of investment securities for federal income tax purposes was $386,939,973. Net unrealized depreciation aggregated $371,501 of which $10,208,284 related to appreciated investment securities and $10,579,785 related to depreciated investment securities. Page 4 Notes to portfolio of investments (unaudited) Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 5 The following is a summary of the inputs used to value the Funds net assets as of February 28, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $0 $266,624 Level 2  Other Significant Observable Inputs 383,215,091 - Level 3  Significant Unobservable Inputs 3,353,381 - Total * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of May 31, 2008 $4,801,119 - Accrued discounts/premiums 18,260 - Realized gain (loss) 61,964 - Change in unrealized appreciation (depreciation) (1,262,719) - Net purchases (sales) (2,036,107) - Transfers in and/or out of Level 3 1,770,864 - Balance as of February 28, 2009 - Futures The Fund may purchase and sell financial futures contracts, including index futures, and options on these contracts. A future is a contractual agreement to buy or sell a particular commodity or financial instrument at a pre-determined price in the future. A Fund uses futures contracts to manage against a decline in the value of securities owned by the Fund due to anticipated interest rate, currency or market changes. In addition, the Fund will use futures contracts for duration management or to gain exposure to a securities market. An index futures contract (index future) is a contract to buy a certain number of units of the relevant index at a fixed price and specific future date. A Fund may invest in index futures, in connection with its investments, while the Fund is seeing favorable terms from brokers to effect further transactions. In addition, a Fund may invest in index futures in order to maintain the diversity and liquidity of the Fund without incurring the brokerage costs associated with investment in common stocks or to avoid potential market problems that may result from changes in positions held by the Fund. 6 When a Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The primary risks associated with the use of futures contracts are the imperfect correlation between the change in market value of the securities held by a Fund and the prices of futures contracts, the possibility of an illiquid market, and the inability of the counterparty to meet the terms of the contract. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Upon entering into a futures contract, initial margin deposits, as set by the exchange or broker to the contract, are required and are met by the delivery of specific securities (or cash) as collateral to the broker. Futures contracts are marked to market daily and an appropriate payable or receivable for the change in value (variation margin) is recorded by the Fund. Gains or losses are recognized but not considered realized until the contracts expire or are closed. Futures contracts involve, to varying degrees, risk of loss in excess of the variation margin disclosed on the Statements of Assets and Liabilities. The following is a summary of open futures contracts at February 28, 2009: Number of Notional Unrealized Open contracts contracts Position Expiration value appreciation U.S. Treasury 10-Year Note 200 Short June 2009 $24,006,250 $266,624 Stripped securities Stripped mortgage backed securities are financial instruments that derive their value from other instruments so that one class receives all of the principal from the underlying mortgage assets PO (principal only), while the other class receives the interest cash flows IO (interest only). Both the PO and IO investments represents an interest in the cash flows of an underlying stripped mortgaged backed security. If the underlying mortgage assets experience greater than anticipated prepayments of principal, a Fund may fail to fully recoup its initial investment in an interest only security. The market value of these securities can be extremely volatile in response to changes in interest rates. Credit risk reflects the risk that the Funds may not receive all or part of its principal because the issuer or credit enhancer has defaulted on its obligation. Risks and uncertainties Concentration risk The Fund may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. 7 Interest-rate risk Fixed-income securities are affected by changes in interest rates. When interest rates decline, the market value of the fixed-income securities generally can be expected to rise. Conversely, when interest rates rise, the market value of fixed-income securities generally can be expected to decline. The longer the duration or maturity of a fixed-income security, the more susceptible it is to interest rate risk. Investing in high yield securities Investing in high yield securities may involve greater risks and considerations not typically associated with investing in U.S. government bonds and other high quality fixed-income securities. These securities are non-investment grade securities, often referred to as junk bonds. Economic downturns may disrupt the high yield market and impair the ability of issuers to repay principal and interest. Also, an increase in interest rates would likely have an adverse impact on the value of such obligations. Moreover, high yield securities may be less liquid due to the extent that there is no established retail secondary market and because of a decline in the value of such securities. The Fund may not be able to sell bonds at desired prices and large purchases or sales of certain high-yield bond issues may cause substantial fluctuations in share price, yield and total return. Mortgage security risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. 8 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 65.70% (Cost $839,207,198) Advertising 0.00% Vertis Inc, Gtd Sr Note (G) 13.500% 04/01/14 D 2,822 21,163 Aerospace & Defense 0.04% Sequa Corp., Gtd Sr Note (S) 11.750 12/01/15 B- 1,035 165,600 Airlines 12.53% American Airlines, Inc., Equip Trust Ser 1990-k 9.930 06/15/10 CCC+ 1,500 1,140,000 Continental Airlines Inc., Conv Note 5.000 06/15/23 B- 10,265 8,609,769 Delta Air Lines, Inc., Pass Thru Cert Ser 2001 -1 Class B 7.711 09/18/11 BB- 6,555 4,654,050 GOL Finance, Gtd Note (S) 8.750 04/29/49 B1 14,970 7,335,300 KLM Royal Dutch Airlines NV, Sr Sub Deb 2.125 12/29/49 BB 1,680 502,629 Northwest Airlines, Inc., Conv Sr Note (G)(H) Zero 11/15/23 D 45,535 34,151 Gtd Conv Sr Note (B)(G)(H) Zero 05/15/23 D 15,437 11,578 Gtd Note (G) Zero 03/15/49 D 15,806 11,064 Gtd Sr Note (G)(H) Zero 02/01/49 D 7,250 5,438 Note (G)(H) 7.875 12/31/49 D 1,915 1,436 Stub-claim (G)(H) 8.875 06/01/49 D 28,886 20,220 Stub-claim (G)(H) Zero 03/15/37 D 43,785 30,649 Pinnacle Airlines Corp., Conv Sr Note (G) 3.250 02/15/25 B- 1,000 706,363 UAL Corp., Gtd Conv Sr Sub Note (S) 4.500 06/30/21 CCC 27,570 12,497,481 Gtd Conv Sr Sub Note 4.500 06/30/21 CCC 25,973 11,773,561 United Airlines, Tranch B (Fac LN316631) 3.438 02/01/14 B+ 622 322,576 US Airways Group, Inc., Conv Sr Note 7.000 09/30/20 CCC 19,265 10,451,262 Aluminum 2.46% Rain CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11/15/15 CCC+ 16,845 11,412,488 Auto Parts & Equipment 5.19% Allison Transmission, Inc., Gtd Sr Note (S) 11.250 11/01/15 B- 25,990 10,006,150 Gtd Sr Note (S) 11.000 11/01/15 B- 15,505 7,519,925 Exide Technologies, Sr Sec Note Ser B 10.500 03/15/13 B- 8,715 5,141,850 Tenneco, Inc., Gtd Sr Sub Note 8.625 11/15/14 CCC 10,063 1,408,820 Broadcasting & Cable TV 13.37% Adelphia Communications Corp., Sr Note (G) 10.250 11/01/49 D 2,990 41,112 Sr Note (G) 9.875 03/01/49 D 5,985 82,294 Page 1 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Broadcasting & Cable TV (continued) Canadian Satellite Radio Holdings, Inc.(G), Sr Note (Canada) (G) 12.750 02/15/14 CCC+ 20,145 4,079,362 Sr Note (Canada) (G) 8.000 09/10/14 CCC+ 6,400 503,066 CCO Holdings, LLC, Sr Note (H) 8.750 11/15/13 C 2,405 1,875,900 Charter Communications Holdings I, LLC, Gtd Sr Note 12.125 01/15/15 C 7,460 74,600 Gtd Sr Note 11.000 10/01/15 C 4,466 334,950 Gtd Sr Note 10.000 05/15/14 C 12,720 127,200 Gtd Sr Note 9.920 04/01/14 C 7,271 72,710 Gtd Sr Sec Note 11.000 10/01/15 C 22,678 1,927,630 Sr Note 11.125 01/15/14 C 2,628 26,280 Charter Communications Holdings II, LLC, Gtd Sr Note 10.250 09/15/10 C 2,500 2,012,500 Gtd Sr Note (G) 10.250 10/01/13 NR 2,500 1,987,500 Gtd Sr Note (H)(S) 10.250 10/01/13 C 20,642 15,997,550 Charter Communications Holdings, LLC, Sr Disc Note (H) 9.920 04/01/11 C 2,490 37,350 Mobile Satellite Ventures LP, Sr Sec Disc Note, Step Coupon (0.00% to 04-01-10 then 14.00%) (G)(S) Zero 04/01/13 CCC 3,600 918,000 Sirius XM Radio, Inc., Conv Sr Note 10.000 06/01/11 NA 20,690 9,310,500 Gtd Sr Note (S) 13.000 08/01/13 C 34,100 15,004,000 Sr Note 9.625 08/01/13 Ca 17,730 7,623,900 Young Broadcasting, Inc., Gtd Sr Sub Note (H) 10.000 03/01/11 D 13,280 1,461 Casinos & Gaming 8.87% Fontainebleau Las Vegas Note (S) 11.000 06/15/15 CC 22,920 1,489,800 Sr Note (B) 12.000 06/01/22 CCC+ 13,289 895,947 Greektown Holdings, LLC, Sr Note (H)(S) 10.750 12/01/13 D 18,763 1,688,670 Indianapolis Downs LLC & Capital Corp., Sr Sec Note (S) 11.000 11/01/12 CCC 4,330 2,251,600 Sr Sub Note (S) 15.500 11/01/13 CC 581 203,257 Isle of Capris Casinos, Inc., Gtd Sr Sub Note 7.000 03/01/14 CCC+ 27,969 11,187,600 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06/15/14 B- 515 275,525 Little Traverse Bay Bands Of Odawa Indians, Sr Note (S) 10.250 02/15/14 B- 9,635 4,432,100 Majestic Holdco, LLC, Gtd Sr Sec Note (S) 12.500 10/15/11 C 10,000 50,000 Majestic Star Casino LLC, Gtd Sr Sec Note (H) 9.500 10/15/10 D 20,640 5,366,400 Sr Note (H) 9.750 01/15/11 D 8,675 694,000 Mashantucket Western Pequot Tribe, Bond (S) 5.912 09/01/21 BB- 1,470 467,857 Bond Ser A (S) 8.500 11/15/15 BB- 8,675 2,862,750 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04/01/10 B 350 259,000 Gtd Sr Note Ser B 9.000 06/01/12 CCC 4,320 2,030,400 Page 2 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming (continued) Seminole Hard Rock Entertainment, Sr Sec Note (S) 4.496 03/15/14 BB 2,850 1,339,500 Silver Slipper Casino, Note (B) 13.000 12/17/09 Caa1 4,373 3,341,485 Trump Entertainment Resorts, Inc., Gtd Sr Sec Note (H) 8.500 06/01/15 D 29,340 3,227,400 Commercial Printing 0.18% Quebecor World Capital Corp., Gtd Sr Note 6.125 11/15/13 D 9,970 311,563 Sr Note (S) 8.750 03/15/16 D 1,850 78,625 Quebecor World, Inc., Sr Note (S) 9.750 01/15/15 D 10,410 442,425 Commodity Chemicals 0.06% Applied Extrusion Technologies, Inc., Sr Note (B)(G)(S) 12.000 03/15/12 CCC+ 536 294,772 Diversified Commercial & Professional Services 2.29% FDR Management LLC (B) 16.000 05/31/12 CCC+ 8,782 5,645,213 MSX International, Inc., Gtd Sr Sec Note (S) 12.500 04/01/12 B3 4,230 1,692,000 Muzak, LLC, Gtd Sr Sub Note (H) 9.875 03/15/09 D 7,346 3,305,700 Diversified Financial Services 0.64% Buffalo Thunder Development Authority, Sr Sec Note (S) 9.375 12/15/14 CCC 5,485 274,250 TAM Capital Inc. 7.375 04/25/17 B+ 4,375 2,712,500 Diversified Metals & Mining 0.15% Katanga Mining Ltd., Sr Sub Note (G) 14.000 11/30/13 CCC+ 2,171 342,161 Sub Note (G) 14.000 11/30/13 CCC+ 2,171 342,161 Electric Utilities 1.26% Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note 10.500 11/01/16 CCC 1,000 480,000 Gtd Sr Note 10.250 11/01/15 CCC 10,609 5,357,545 Electrical Components & Equipment 0.34% Baldor Electric Co. 8.625 02/15/17 B 1,973 1,563,603 Environmental & Facilities Services 0.38% Blaze Recycling & Metals LLC, Sr Sec Note (G)(S) 10.875 07/15/12 B 2,675 1,738,750 Forest Products 0.04% Timberwest Forest Corp. (Canada)(G) 9.000 02/11/14 NA 288 189,894 Health Care Services 0.00% 0 Ralin Medical, Inc. (G) Zero 11/21/37 CCC 7  Household Products 0.58% Yankee Acquisition Corp., Gtd Sr Sub Note 8.500 02/15/15 B- 5,002 2,676,070 Page 3 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Independent Power Producers & Energy Traders 0.00% 0 Mirant Corp. (B)(G) 7.625 05/01/16 B1 10,500  Insurance Brokers 0.09% MBIA Insurance Corp., Note (14.000% to 1-1-13 then variable) (S) 14.000 01/15/33 BBB- 1,325 432,281 Integrated Telecommunication Services 1.12% West Corp., Gtd Sr Sub Note 11.000 10/15/16 B- 8,130 5,203,200 Mortgage REIT's 0.48% GS Mortgage Securities Corp. Zero 10/26/37 B 12 1,200 iStar Financial, Inc., Sr Note 8.625 06/01/13 BBB- 3,215 1,093,100 Sr Note 5.875 03/15/16 BBB- 3,660 1,134,600 Movies & Entertainment 0.40% Marquee Holdings, Inc., Sr Disc Note Ser B, Step Coupon 12.000 08/15/14 CCC+ 2,795 1,872,650 Oil & Gas Exploration & Production 0.95% Dominion Petroleum Acquisitions, Sr Sec Conv Note Ser B (B) 8.500 10/01/11 CCC 6,325 4,416,036 Packaged Foods & Meats 0.64% ASG Consolidated LLC, Sr Disc Note, Step Coupon 11.500 11/01/11 B+ 3,465 2,945,250 Paper Packaging 0.40% Jefferson Smurfit Corp., Gtd Sr Note (H) 8.250 10/01/12 D 2,300 184,000 Smurfit-Stone Container Enterprises, Inc., Sr Note (H) 8.000 03/15/17 D 8,090 707,875 U.S. Corrugated, Inc., Sr Sec Note 10.000 06/12/13 B 1,900 950,000 Paper Products 0.75% Abitibi-Consolidated of Canada, Inc., Deb 8.850 08/01/30 CC 3,000 240,000 Deb 7.400 04/01/18 CC 3,500 350,000 Gtd Sr Note (S) 15.500 07/15/10 C 1,339 281,190 Gtd Sr Note 8.375 04/01/15 CC 9,995 899,550 Gtd Sr Note 7.750 06/15/11 CC 3,000 270,000 Gtd Sr Note 6.000 06/20/13 CC 4,880 414,800 Sr Note (S) 13.750 04/01/11 B+ 1,175 834,250 APP Finance II Mauritius Ltd, Gtd Bond (I) 12.000 12/29/49 D 7,500 18,750 Newark Group, Inc., Sr Sub Note 9.750 03/15/14 CC 2,135 170,800 Pope & Talbot, Inc., Deb (G)(H) 8.375 06/01/13 CCC+ 1,561 3,903 Sr Note (G)(H) 8.375 06/01/13 CCC+ 5,450 13,625 Photographic Products 0.02% PCA, LLC, Gtd Sr Note (G)(H) 11.875 08/01/09 D 3,000 97,500 Page 4 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Publishing 0.40% Idearc, Inc., Gtd Sr Note 8.000 11/15/16 CC 66,145 992,175 R.H. Donnelley Corp., Sr Disc Note Ser A-1 6.875 01/15/13 CCC- 5,945 252,662 Sr Note 8.875 10/15/17 CCC- 2,130 95,850 Sr Note 6.875 01/15/13 CCC- 1,175 49,938 Sr Note Ser A-3 8.875 01/15/16 CCC- 9,965 448,425 Real Estate Management & Development 0.06% Realogy Corp., Sr Sub Note 12.375 04/15/15 C 2,355 282,600 Specialty Chemicals 4.40% American Pacific Corp., Gtd Sr Note 9.000 02/01/15 B+ 24,315 20,424,600 Steel 0.00% 0 LTV Corp., Gtd Sr Sub Note (B)(H) 11.750 11/15/09 D 9,700  Tires & Rubber 0.34% Goodyear Tire & Rubber Co. 8.625 12/01/11 BB- 1,960 1,568,000 Tobacco 1.75% Alliance One International, Inc., Gtd Sr Note 11.000 05/15/12 B+ 3,850 3,619,000 North Atlantic Holdings, Inc., Sr Disc Note (G) 12.250 03/01/14 CC 1,300 715,000 North Atlantic Trading Co., Inc. Sr Note (G)(S) 10.000 03/01/12 CCC- 8,390 3,775,680 Trucking 1.39% Travelport LLC, Gtd Sr Note 9.875 09/01/14 B 14,085 5,704,425 Gtd Sr Sub Note 11.875 09/01/16 CCC+ 2,270 749,100 Wireless Telecommunication Services 4.13% Cricket Communications, Inc. 9.375 11/01/14 B- 2,040 1,861,500 Digicel Group Ltd., Sr Note (S) 8.875 01/15/15 Caa1 10,860 8,090,700 Grupo Iusacell SA de CV, Sr Sec Note (S) 10.000 12/31/13 CCC 2,877 1,956,608 MetroPCS Wireless, Inc. 9.250 11/01/14 B 2,380 2,249,100 Sprint Capital Corp., Gtd Sr Note 8.375 03/15/12 BB 4,945 4,005,450 Terrestar Networks, Inc. (S)(G) 15.000 02/15/14 CCC 4,987 997,383 Defaulted bonds beyond maturity date 0.38% (Cost $13,402,830) Commercial Printing 0.01% Quebecor World Capital Corp., Gtd Sr Note 4.875 11/15/08 D 1,210 37,812 Page 5 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Paper Products 0.37% Indah Kiat Finance Mauritius Ltd., Gtd Sr Note (B)(G)(H) 10.000 07/01/07 D 6,000 900,000 Indah Kiat International Finance Co., Gtd Sec Note Ser C (G)(H) 12.500 06/15/06 D 2,500 625,000 Tjiwi Kimia Finance Mauritius Ltd.(H), Gtd Sr Note (G)(H) 10.000 08/01/04 D 1,500 45,000 Sr Note (G)(H) 13.250 08/01/01 D 5,250 157,500 Personal Products 0.00% Global Health Sciences, Inc., Gtd Sr Note (B)(G)(H) 11.000 05/01/08 D 3,175 11,113 Issuer, description Shares Value Common stocks 12.24% (Cost $219,372,000) Advertising 0.00% 0 Vertis Holdings, Inc., (I) 150  Airlines 7.50% Air France-KLM, ADR, 174 1,586,215 ATA Holdings Corp. (I) 371 1 Delta Air Lines, Inc. (I) 6,044 30,399,152 Pinnacle Airlines Corp. (I) 439 614,740 UAL Corp. (I) 150 736,500 US Airways Group, Inc. (I) 518 1,475,593 Aluminum 0.03% Golden Northwest Aluminum Holding Company, (I)(B)  289 Golden Northwest Aluminum Holding Company, (Class B), (B)(I) 19 129,501 Broadcasting & Cable TV 1.68% Canadian Satellite Radio Holdings, Inc. (I) 516 81,068 Canadian Satellite Radio Holdings, Inc. (Class A) (I) 602 94,650 Comcast Corp. Special Class A (I) 521 6,333,455 Granite Broadcasting Corp. (I) 12 1,169 Sirius XM Radio, Inc. (I) 7,876 1,260,179 Cable & Satellite 0.76% Time Warner Cable, Inc. (Class A) (I) 194 3,537,021 Casinos & Gaming 0.00% 0 Gabrielino Tribal Gaming Authority (B)(I) 90  Gabrielino Tribal Gaming Authority (B)(I) 125  Commodity Chemicals 0.02% Applied Extrusion Technologies, Inc., (Class A) (B)(I) 51 95,178 Diversified Commercial & Professional Services 0.00% 2 FDR Management Group, LLC, (B)(I) 2,130 2 Page 6 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Issuer, description Shares Value Diversified Financial Services 0.03% Adelphia Recovery Trust (I) 8,722 148,276 Environmental & Facilities Services 0.45% Kaiser Group Holdings, Inc. (I) 82 2,089,700 IndustrialMachinery 0.00% 0 Glasstech, Inc. (Class B) (B)(I) 4  Oil & Gas Exploration & Production 1.13% Dominion Petroleum, Ltd., GDR (I) 14,065 2,503,707 Po Valley Energy Ltd. (I) 3,100 2,732,851 Paper Products 0.42% APP China Group, Ltd. (I)(B) 38 1,885,850 Tembec Inc. (I) 89 58,439 Publishing 0.00% 30 Medianews Group, Inc.,(I) 30 30 Specialty Chemicals 0.22% American Pacific Corp. (I) 201 1,002,500 Credit Issuer, description rating (A) Shares Value Preferred Stocks 8.47% (Cost $66,485,221) Airlines 5.15% Alaska Airlines, Inc., 9.500%, Ser A B- 2,816,791 2,098,509 Continental Airlines Finance Trust II, 6.000% CCC 1,123,404 17,272,336 Northwest Airlines Inc, 9.500% (B) D 143,381 2,151 US Airways, Inc. , 6.820%, Ser C B- 7,296,879 4,505,823 Broadcasting & Cable TV 2.23% Xanadoo, 6.50%, Ser C , 6.500% D 345,350 10,360,500 Diversified Capital Markets 0.33% iStar Financial, Inc., 7.80%, Ser F BB- 229,165 680,620 iStar Financial, Inc., 7.65%, Ser G BB 199,182 569,661 iStar Financial, Inc., 7.88%, Ser E BB- 100,000 296,000 Industrial Machinery 0.57% Glasstech, Inc., 12.75%, Series B (B)(G)(U) B 4,475 2,484,609 Glasstech, Inc., Series A (B)(G)(U) B 143 143,000 Glasstech, Inc., Series C (B)(G)(U) B 11  Insurance Brokers 0.00% 5 SIG Capital Trust I , 9.500% (B) D 5,000,000 5 Specialized Finance 0.19% CIT Group Inc. , 7.750% BB 201,608 866,914 Page 7 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Credit Issuer, description rating (A) Shares Value Units 0.03% (Cost $2,990,532) Casinos & Gaming 0.03% Fontainebleau Resorts LLC, (Class A) (B) 249 137,682 Stapled Units 0.22% (Cost $2,924,176) Forest Products 0.22% Timber West Forest Corp. (B) 447 1,022,915 Tax-exempt long-term bonds 0.24% (Cost $2,000,000) Other Revenue 0.24% Dallas-Fort Worth Texas International Airport Facility Improvement Corp. Rev Ref Airport Facil Imp CCC+ 2,000 1,100,100 Credit Par value Issuer, description, maturity date rating (A) Value Tranche Loans 6.35% (Cost $58,087,961) Airlines 3.82% Delta Air Lines, Inc., Tranche (2 nd Lien Fac), 04/30/14 B- 10,735,273 6,410,086 Tranche A (Fac LN329495), 04-30-12 BB- 432,929 324,697 United Air Lines, Inc., Tranche B, 01-12-14 (G) B3 1,485 770,550 US Airways Group, Inc., Tranche LCC, 03-23-14 B- 22,424 10,196,033 Term Loan (G) B 606 6,061 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming 0.83% Greektown Holdings LLC, Tranche (Fac LN395635), 09/09/09 B- 497,736 502,337 Tranche (Fac LN395635), 09/09/09 B- 2,154,467 2,176,793 Tranche (Fac LN395635), 09/09/09 B- 1,202,174 1,172,120 Hotels, Resorts & Cruise Lines 0.32% East Valley Tourist Development Authority Development Authority, Tranche (Facility LN5501750) 8-6-12 B3 2,925 1,462,500 Paper Products 0.23% Abitibibowater, Inc. Tranche B (Fac LN385806), 03-31-09 B- 1,041 757,627 Tembec, Inc. (G) (Tranche (Fac LNTEMBEC1), 02-28-12 CC 618 325,217 Publishing 0.69% Idearc, Inc Tranche (Fac LN299784) 1-11-14 B- 3,000 1,046,250 Page 8 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Credit Par value Issuer, description, maturity date rating (A) Value Star Tribune Co. Tranche (2 nd Lien), 02/28/15 B- 5,172,097 0 Tranche (1 st Lien Note Fac LN321132), 03/01/14 B- 10,734,351 2,142,745 Trucking 0.46% Saint Acquisition Corp., Tranche B (Fac LN333702), 05/06/14 B+ 2,695,311 1,336,450 Tranche B (Fac LN333703), 05/06/14 BB 1,573,710 809,373 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. Government & agency securities 1.63% (Cost $9,511,318) U.S. Government Agency 1.63% Small Business Administration, CMBS Trust Sub Bond Ser 2006-1A Class H (S) 7.389 11/15/36 Ba3 5,460 4,258,800 CMBS Trust Sub Bond Ser 2006-1A Class J (S) 7.825 11/15/36 B1 4,045 3,296,675 Collateralized Mortgage Obligations 4.10% (Cost $29,746,875) Collateralized Mortgage Obligations 4.10% DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class M1(S) 8.285 06/20/31 BB 12,865 8,354,145 Dominos Pizza Master Issuer LLC, CMO-REMIC Ser 2007-1- M1 (S) 7.629 04/25/37 BB 12,710 5,084,000 Global Tower Partners Acquisition Partners LLC, CMO-REMIC Sub Bond Ser 2007-1A-G (S) 7.874 05/15/37 B2 1,945 1,410,810 Harborview Mortgage Loan Trust, CMO-REMIC Ser 2007-3 Class ES IO (G)(H) Zero 05/19/47 AAA 264,032 1,485,180 CMO-REMIC Ser 2007-4 Class ES IO (G)(H) Zero 07/19/47 AAA 266,982 1,585,207 CMO-REMIC Ser 2007-6 Class ES IO (G)(H) Zero 08/19/37 BB 191,719 1,078,421 Asset Backed Securities 3.47% (Cost $39,769,205) Airlines 3.06% Alaska Airlines, Inc., Equip Trust Ctf Ser D 9.500 04/12/12 B- 3,250 2,160,987 American Airlines, Inc., Pass Thru Ctf Ser 1988-A4 10.210 01/01/10 CCC+ 1,041 790,977 Pass Thru Ctf Ser 1991-B2 (S) 10.320 07/30/14 CCC+ 4,541 2,906,160 Pass Thru Ctf Ser 1992-A1 8.080 09/11/11 CCC+ 1,156 832,310 Pass Thru Ctf Ser 1994-A5 10.190 05/26/16 CCC+ 4,211 1,973,906 Delta Airlines, Inc., 7.320 04/30/12 BB- 7,398 5,529,983 Northwest Airlines Corp., 1.000 01/16/17 D 15,890 10,011 Broadcasting & Cable TV 0.21% Sirius XM Radio, Inc. (I) 7.840 12/20/12 B 1,284 962,813 Thrifts & Mortgage Finance 0.01% IndyMac Index NIM Corp., CMO-REMIC Ser 2006-AR6-N3 (S) 8.833 06/25/46 BB 3,861 2,463 Page 9 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Lehman XS Net Interest Margin Notes, CMO-REMIC Ser 2006-GPM8-A3 (S) 9.000 01/28/47 Ba3 1,171 16,268 CMO-REMIC Ser 2006-GPM8-A4 (S) 9.000 01/28/47 B2 1,730 34,600 Exercise Expiration Number of Issuer, description Price Date Contracts) Value Options Purchased 0.26% (Cost $5,182,863) Calls 0.26% Comcast Corp. $20 Jan-2010 859 558,350 Comcast Corp. 15 Jan-2010 286 600,600 Comcast Corp. 25 Jan-2010 258 64,525 Issuer, description Shares Value Warrants 0.01% (Cost $5,872,532) Airlines 0.00% 0 ATA Holdings Corp. (I) 12  Broadcasting & Cable TV 0.00% Granite Broadcasting Corp. (Class A) (I) 29 292 Sirius XM Radio, Inc. (I) 9 2,431 Casinos & Gaming 0.00% 0 Silver Slipper Casino (B)(I) 2  Diversified Metals & Mining 0.00% Katanga Mining Ltd (I) 80 2,201 Food Retail 0.00% Pathmark Stores, Inc. (I) 126 356 Gold 0.01% New Gold, Inc. (I) 169 53,099 Restaurants 0.00% 0 Planet Hollywood International, Inc. (B)(I) 3  Textiles 0.00% 0 HF Holdings (B)(I) 28  Short-term investments 1.44% (Cost $6,696,791) U.S. Government Agency 1.44% Federal Home Loan Bank, Discount Note Zero 03/02/09 AAA 2,600 2,599,991 U.S. Treasury Bill Zero 06/25/09 AAA 4,100 4,096,800 Total investments (Cost $1,301,249,502) 104.54% Other assets and liabilities, net (4.54%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Page 10 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2009 (Unaudited) ADR American Depositary Receipt GDR Global Depositary Receipt Gtd Guaranteed IO Interest only (carries notional principal amount) (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. This security amounted $21,417,326 or 4.62% of the Fund's net assets as of February 28, 2009 (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $141,894,863 or 30.59% of the net assets of the Fund as of February 28, 2009. (U) Variable rate preferred. () At February 28, 2009, the aggregate cost of investment securities for federal income tax purposes was $1,303,105,265. Net unrealized depreciation aggregated $818,126,082 of which $7,641,703 related to appreciated investment securities and $825,767,785 related to depreciated investment securities Page 11 Notes to portfolio of investments (unaudited) Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic and market conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of February 28, 2009: 12 INVESTMENTS IN OTHER FINANCIAL VALUATION INPUTS SECURITIES INSTRUMENTS* Level 1  Quoted Prices $53,987,990 $- Level 2  Other Significant Observable Inputs 372,922,284 (16,236,766) Level 3  Significant Unobservable Inputs 58,068,909 - Total ($16,236,766) * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: INVESTMENTS IN OTHER FINANACIAL SECURITIES INSTRUMENTS Balance as of May 31, 2008 $149,899,329 $- Accrued discounts/premiums 767,387 - Realized gain (loss) (15,225,834) - Change in unrealized appreciation (depreciation) (68,538,400) - Net purchases (sales) (41,380,048) - Transfers in and/or out of Level 3 32,546,475 - Balance as of February 28, 2009 $- Forward Foreign Currency Contracts The Fund may enter into foreign currency contracts to manage foreign currency exposure with respect to transaction hedging, position hedging, cross hedging and proxy hedging. In addition, the Fund may enter into forward foreign currency contracts as a part of an investment strategy, in order gain exposure to a currency, or to shift exposure to foreign currency fluctuation from one country to another, without purchasing securities denominated in that currency. Transaction hedging involves entering into a forward currency transaction which generally arises in connection with the purchase or sale of an investment or receipt of income. Position hedging involves entering into a currency transaction with respect to the Funds securities denominated or generally quoted in a specific currency. The Fund utilizes currency cross hedging by entering into transactions to purchase or sell one or more currencies that are expected to increase or decline in value relative to other currencies that the Fund has or expects to have an exposure. The Fund may engage in proxy hedging in order to reduce the effect of currency fluctuations on the value of existing or anticipated holdings of its securities. Proxy hedging is often used when a currency that the Fund is exposed is generally difficult to hedge against the dollar. Proxy hedging entails entering into a forward contract to sell a currency, the changes in the value of which are generally considered to be linked to a currency or currencies in which some of the Funds securities are (or are expected to be) denominated, and to buy dollars. The amount of the contract would not exceed the market value of the funds securities denominated in linked currencies. A foreign currency contract is an agreement between two parties to buy and sell a currency at a set price on a future date. The market value of a foreign currency contract fluctuates with changes in foreign currency exchange 13 rates. Foreign currency contracts are marked to market daily and the change in value is recorded by a Portfolio as an unrealized gain or loss. Realized gains or losses, equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed, are recorded upon delivery or receipt of the currency. These contracts may involve market risk in excess of the unrealized gain or loss reflected on the Statements of Assets and Liabilities. The Fund could be exposed to risk if the value of the currency changes unfavorably to the U.S. dollar. The investment in a particular transaction may be affected unfavorably by factors that affect the subject currencies, including economic, political and legal developments and exchange control regulations that impact the applicable countries. Additionally, the Fund could be exposed to counterparty risk if counterparties are unable to meet the terms of the contracts. If a counterparty defaults, the fund will have contractual remedies, however, there is no assurance that the counterparty will be able to meet their obligations or that the fund will succeed in pursuing contractual remedies. Thus, the Fund assumes the risk that it may be delayed or prevented from obtaining payments owed to it pursuant these transactions. The Fund had the following open forward currency contracts at February 28, 2009: Principal amount covered by Currency contract Settlement date Unrealized appreciation Sells Australian Dollar 3,003,560 Mar 2009 $185,055 Canadian Dollar 16,980,930 Mar 2009 1,197,984 Euro Currency 6,228,137 Mar 2009 359,625 Pound Sterling 3,200,275 Mar 2009 122,742 Swap Contracts The Fund may enter interest rate, credit default, cross-currency, and other forms of swap transactions to manage its exposure to credit, currency and interest rate risks, or to enhance potential gains. Swap agreements are privately negotiated agreements between the Fund and a counterparty to exchange investment cash flows, assets, foreign currencies or market-linked returns at specified, future intervals. In connection with these agreements, the Fund will hold cash or identify securities equal to the net amount, if any, of the Funds obligations, with respect to the swap agreements to provide assets of value and recourse in the event of default or bankruptcy/insolvency. Swaps are marked to market daily based upon values from third party vendors or quotations from market makers to the extent available, and the change in value, if any, is recorded as an unrealized appreciation/depreciation of swap contracts on the Statements of Assets and Liabilities. In the event that market quotations are not readily available or deemed reliable, certain swap agreements may be valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Upfront payments made/received by the Fund represent payments to compensate for differences between the stated terms of the swap agreement and prevailing market conditions, including credit spreads, currency exchange rates, interest rates and other relevant factors. The upfront payments are amortized or accreted for financial reporting purposes, with the unamortized/unaccreted portion included in values recorded on the Statements of Assets and Liabilities. A liquidation payment received or made at the termination of the swap is recorded as realized gain or loss on the Statements of Operations. Net periodic payments received or paid by a Fund are included as part of realized gains or losses on the Statements of Operations. Entering into swap agreements involves, to varying degrees, elements of credit, market and documentation risk in excess of the amounts recognized on the Statements of Assets and Liabilities. Such risks involve the possibility that there will be no liquid market for these agreements, that the counterparty to the agreements may default on its obligation to perform or disagree as to the meaning of contractual terms in the agreements and that there may be 14 unfavorable changes in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. The Fund may be party to International Swap Dealers Association, Inc. Master Agreements (ISDA Master Agreements) with select counterparties that govern over-the-counter derivative transactions, which may include foreign exchange derivative transactions, entered into by the Fund and those counterparties. The ISDA Master Agreements typically include standard representations and warranties as well as provisions outlining the general obligations of the Fund and counterparties relating to collateral, events of default, termination events and other standard provisions. Termination events may include a decline in a Funds net asset value below a certain point over a certain period of time that is specified in the Schedule to the ISDA Master Agreement; such an event may entitle counterparties to elect to terminate early and calculate damages based on that termination with respect to some or all outstanding transactions under the applicable damage calculation provisions of the ISDA Master Agreement. An election by one or more counterparties to terminate ISDA Master Agreements could have a material impact on the financial statements of the Fund. Due to declines in net assets of the Fund during the period ended February 28, 2009, one or more counterparties currently may be entitled to terminate the swap contracts early but none has elected to take such action. The Schedule to the ISDA Master Agreements may give counterparties the right to require that the Fund post additional collateral as opposed to giving the counterparties the right to terminate the ISDA Master Agreement. Credit Default Swap Agreements Credit default swaps (CDS) involve the exchange of a fixed rate premium (paid by the Buyer) for protection against the loss in value of an underlying debt instrument, referenced entity or index, in the event of a defined credit event (such as payment default or bankruptcy). Under the terms of the swap, one party acts as a guarantor (the Seller), receiving a periodic payment that is a fixed percentage applied to a notional principal amount. In return, the party agrees to remedies which are specified within the credit default agreement and are dependent on the referenced obligation, entity or credit index. The Fund may enter into CDS, in which the Fund may act as the Buyer or Seller. By acting as the Seller, the Fund may increase leverage. If the Fund is the Seller and a credit event occurs, the Fund will either pay to the Buyer the notional amount of the swap and take delivery of the referenced obligation, other deliverable obligations, or underlying securities comprising the referenced index, or pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation or underlying securities comprising the referenced index. If the Fund is the Buyer of protection and a credit event occurs, the Fund will either receive an amount equal to the notional amount of the swap and deliver the referenced obligation, other deliverable obligations, or underlying securities comprising the referenced index, or receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation or underlying securities comprising the referenced index. Recovery values are assumed by market makers, considering either industry standard recovery rates or entity specific factors and considerations, until a credit event occurs. If a credit event has occurred, the recovery value is determined by a facilitated auction whereby a minimum number of allowable broker bids, together with a specified valuation method, are used to calculate the settlement value. CDS agreements on corporate issues, sovereign issues of an emerging country and asset-backed securities, involve the Buyer making a stream of payments to the Seller in exchange for the right to receive a specified return in the event of a default or other credit event. If a credit event occurs on corporate issues, or sovereign issues of an emerging country and cash settlement is not elected, a variety of other deliverable obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the Buyers right to choose the deliverable obligation with the lowest value following a credit event). Deliverable obligations on CDS on asset-backed securities would be limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns and other write down or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement will be adjusted by corresponding amounts. The Fund may use CDS on these types of securities to provide a measure of protection against defaults of the issuers, or to take an active long or short position with respect to the likelihood of a particular issuers default. 15 CDS agreements on credit indices involve the Buyer making a stream of payments to the seller in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a list of a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the CDS market, based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using CDS with standardized terms, including a fixed spread and standard maturity dates. An index CDS references all the names in the index, and if there is a default, the credit event is settled based on that names weight in the index. The composition of the indices changes periodically, usually every year, and for most indices, each name has an equal weight in the index. The Fund may use CDS on credit indices to hedge a portfolio of CDS or bonds with a CDS on indices, which is less expensive than it would be to buy many CDS to achieve a similar effect. CDS on indices are benchmarks for protecting investors owning bonds against default, and traders use them to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the market value of CDS agreements on corporate issues or sovereign issues of an emerging country as of period end, are disclosed in the footnotes to the Schedules of Investments and serve as an indicator of the current status of the payment/performance risk, and represent the likelihood or risk of default for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement. For CDS agreements on asset-backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing market values, in absolute terms when compared to the notional amount of the swap, represent a deterioration of the referenced entitys credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that the Fund as the Seller could be required to make under a CDS agreement, would be an amount equal to the notional amount of the agreement. Notional amounts of all CDS agreements outstanding as of February 28, 2009, for which the Fund is the Seller, are disclosed in the footnotes to the tables below. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection CDS agreements entered into by the Fund for the same referenced entity or entities. The Fund had the following credit default swap contracts (1) open at February 28, 2009: Notional Unamortized Implied Amount / Upfront Credit Exposure (Pay) / Payment Unrealized Counterparty / Spread at Purchased 2 Received Maturi ty Paid Appreciation Reference Obligation 2-28- 3 Fixed Rate Date (Received) (Depreciation) Market Value Lehman Brothers / Mar AMR Corp. 16.18% 2,000 5.00% 2013 - ($582,340) ($582,340) Morgan Stanley / Sep AMR Corp. 23.39% 3,000 5.00% 2010 ($718,486) 60,696 (657,790) Morgan Stanley / Sep AMR Corp. 23.39% 3,000 5.00% 2010 (738,980) 81,189 (657,791) Morgan Stanley / 16 Sep AMR Corp. 23.39% 5,000 5.00% 2010 (1,094,466) (1,851) (1,096,317) Morgan Stanley / Abitibi-Consolidated, Sep Inc. 118.10% 3,000 8.00% 2012 - (2,416,124) (2,416,124) Morgan Stanley/ Sep AMR Corp. 24.57% 3,000 6.60% 2012 - (1,103,649) (1,103,649) Morgan Stanley / Sep BoWater, Inc. 80.72% 3,000 7.00% 2012 - (2,286,042) (2,286,042) Morgan Stanley / Texas Competitive Jun Electric Holdings 25.55% 10,000 4.60% 2013 - (3,937,178) (3,937,178) Morgan Stanley / Texas Competitive Jun Electric Holdings 22.88% 5,000 5.85% 2013 - (1,695,967) (1,695,967) Morgan Stanley / Sep Delta Airlines, Inc. 18.96% 5,000 5.00% 2013 (1,214,437) (620,050) (1,834,487) Morgan Stanley / Sep Delta Airlines, Inc. 18.96% 5,000 5.00% 2013 (1,082,528) (751,959) (1,834,487) (1) If the Fund is a buyer of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either receive from the seller of protection an amount equal to the notional amount of the swap and deliver the referenced obligation or underlying securities comprising the referenced index or receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation or underlying securities comprising the referenced index. If the Fund is a seller of protection and a credit event occurs, as defined under the terms of that particular swap agreement, the Fund will either pay to the buyer of protection an amount equal to the notional amount of the swap and take delivery of the referenced obligation or underlying securities comprising the referenced index or pay a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the referenced obligation or underlying securities comprising the referenced index. (2) The maximum potential amount the Fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. (3) Implied credit spreads, which are represented in absolute terms, are utilized in determining the market value of credit default swap agreements on corporate issues or sovereign issues of an emerging country at period end. The implied credit spread generally represents the yield of the instrument above a credit-risk free rate, such as the U.S. Treasury Bond Yield, and may include upfront payments required to be made to enter into the agreement. It also serves as an indicator of the current status of the payment/performance risk and represents the likelihood or risk of default for the credit derivative. Wider credit spreads represent a deterioration of the referenced entitys credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement. 17 Stripped securities Stripped mortgage backed securities are financial instruments that derive their value from other instruments so that one class receives all of the principal from the underlying mortgage assets PO (principal only), while the other class receives the interest cash flows IO (interest only). Both the PO and IO investments represents an interest in the cash flows of an underlying stripped mortgaged backed security. If the underlying mortgage assets experience greater than anticipated prepayments of principal, a Fund may fail to fully recoup its initial investment in an interest only security. The market value of these securities can be extremely volatile in response to changes in interest rates. Credit risk reflects the risk that the Funds may not receive all or part of its principal because the issuer or credit enhancer has defaulted on its obligation. Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Fixed Income Risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Derivatives and counterparty risk The use of derivative instruments may involve risk different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations of that, in the event of default, the fund will succeed in enforcing them. Mortgage security risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. 18 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Bond Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 27, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: April 27, 2009
